      Case 3:20-cv-08339-DWL Document 14 Filed 03/16/21 Page 1 of 2




 1   Christopher A. La Voy (016609)
     HIENTON, CURRY, WAKEFIELD
 2      & LA VOY, PLLC
 3
     5045 North 12th Street, Suite 110
     Phoenix, Arizona 85014
 4   Telephone: (602) 254-9900
     Email: clavoy@hclawgroup.com
 5   Counsel for defendant Home
     Depot, U.S.A., Inc.
 6

 7                         UNITED STATES DISTRICT COURT
 8                                DISTRICT OF ARIZONA
 9

10    BRYAN A. HARGIS, a single                  Case No. 3:20-cv-08339-DWL
      individual,
11

12                              Plaintiff,       STIPULATION TO REMAND
                                                 REMOVED ACTION
13          vs.

14    THE HOME DEPOT, U.S.A., Inc., a
      Delaware corporation; JOHN AND
15
      JANE EMPLOYEES I-V; JOHN DOE
16    AND JANE DOE II through VI,
      fictitious individuals; ABC
17    CORPORATION and/or
      PARTNERSHIPS, I-X; fictitious entities,
18
                                Defendants.
19

20

21         Plaintiff Bryan A. Hargis (“Hargis”) and defendant Home Depot, U.S.A., Inc.
22   (“Home Depot”) stipulate as follows:
23         1.     On November 12, 2020, Hargis commenced the above-captioned action in
24   the Superior Court of Arizona, Coconino County, Case No. S0300CV202000573 (the
25   “Action”).
26


                                                -1-
      Case 3:20-cv-08339-DWL Document 14 Filed 03/16/21 Page 2 of 2




 1         2.     On December 18, 2020, Home Depot filed a Notice of Removal of the
 2   Action with this Court pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 (Doc. 1).
 3         3.     After some discussion, the parties have agreed that the Action should be
 4   remanded to the Superior Court of Arizona, Coconino County. To that end, the Parties
 5   hereby stipulate that the Action be remanded to such court.
 6         4.     The parties further stipulate that each party shall bear its own attorneys’ fees
 7   and costs with respect to the removal and subsequent remand of the Action.
 8         RESPECTFULLY SUBMITTED this 16th day of March, 2021.
 9                                            HIENTON, CURRY, WAKEFIELD
10
                                                 & LA VOY, PLLC

11                                            By: s/ Christopher A. La Voy
                                                  Christopher A. LaVoy
12                                                5045 North 12th Street, Suite 110
                                                  Phoenix, Arizona 85014
13                                                Counsel for defendant Home Depot,
14                                                U.S.A., Inc.

15
                                              GOLDBERG & OSBORNE, LLP
16

17
                                              By: s/ Allen D. Bucknell (with permission)
18                                                Allen D. Bucknell
                                                  4423 E. Thomas Road, Suite 3
19                                                Phoenix, Arizona 85018
                                                  Counsel for Plaintiff
20

21

22

23

24

25

26


                                                 -2-
